t c memo united_states tax_court james c and jane a wetzel petitioners v commissioner of internal revenue respondent docket no filed date donald j o'connor for petitioners marc a shapiro for respondent memorandum findings_of_fact and opinion powell special_trial_judge this case was assigned pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners' federal_income_tax for the taxable_year in the amount of dollar_figure petitioners resided in hinckley ohio at the time they filed their petition the issue is whether petitioners are entitled to offset against a deficiency in income_tax an overpayment that was previously applied to a different liability findings_of_fact the facts are not disputed and may be summarized as follows petitioners filed a joint federal_income_tax return indicating that they were entitled to a refund in the amount of dollar_figure the dollar_figure overpayment respondent applied the dollar_figure overpayment against an outstanding liability determined under sec_6672 pursuant to the authority granted in sec_6402 subsequently respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure the parties agree that petitioners are entitled to a credit of dollar_figure for income_tax withheld to be offset against the deficiency petitioners do not otherwise dispute the deficiency determination thus disregarding the propriety of the treatment of the dollar_figure overpayment the parties agree that petitioners as relevant here sec_6402 provides in the case of any overpayment the secretary may credit the amount of such overpayment against any liability in respect of an internal revenue tax on the part of the person who made the overpayment and shall refund any balance to such person underpaid their federal_income_tax by dollar_figure respondent contends that this is the end of the matter petitioners assert that they are entitled to offset the dollar_figure overpayment against this liability and are therefore entitled to a refund in the amount of dollar_figure opinion at the outset we note that respondent had the authority to apply petitioners' overpayment against any outstanding tax_liability they owed and that such an application does not preclude respondent from subsequently determining a deficiency with respect to the taxable_year of the overpayment sec_6402 91_tc_85 jarrett v commissioner tcmemo_1992_181 we do not understand petitioners to contend otherwise as we understand it petitioners assert that they are entitled to credit the dollar_figure overpayment against their tax_deficiency and receive a refund of the excess however petitioners have already received a dollar_figure refund in the form of a reduction of the outstanding sec_6672 liability consequently the application of the dollar_figure overpayment to petitioners' tax_deficiency that petitioners seek would amount to a double refund to which petitioners are obviously not entitled jarrett v commissioner supra in addition petitioners have not shown that the dollar_figure overpayment exceeded the sec_6672 liability thus to the extent petitioners may contend that they are entitled to some portion of the dollar_figure overpayment because sec_6402 was not applied correctly by respondent they have not met their burden_of_proof rule a decision will be entered for respondent
